The trial judge at the request of the state gave this charge in writing: "I charge you gentlemen of the jury that if you believe the evidence in this case you must find the defendant guilty." Before the jury is authorized to convict a defendant charged with crime, they must be convinced from the evidence of the defendant's guilt beyond a reasonable doubt. A charge requiring less than this is error.
For the error pointed out, the judgement is reversed, and the cause is remanded.
Reversed and remanded.